Opinion filed April 12, 2007 















 








 




Opinion filed April 12, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00272-CV 
                                                    __________
 
                                       MICHAEL SCOTT, Appellant
                                                             V.
                             NONA
CARTER, DISTRICT CLERK AND 
      JONES COUNTY, TEXAS,
Appellees
 

 
                                             On
Appeal from the 259th District Court
                                                             Jones
  County, Texas
                                                      Trial
Court Cause No. 20803
 

 
                                              M
E M O R A N D U M   O P I N I O N
The
trial court signed its order dismissing Michael Scott=s claims on February 24, 2006.  Scott perfected an appeal, and the clerk=s record was filed in this court on October
16, 2006.  Scott has received two
extensions of time to file his brief, and the current due date for Scott=s brief was April 6, 2007.  As of this date, a brief has not been filed
in this court.
The
appeal is dismissed for want of prosecution. 
Tex. R. App. P.
38.8(a), 42.3.
 
April 12, 2007                                                              PER
CURIAM
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.